internal_revenue_service number release date index number ---------------------------------------------- ---------------------------------------------- -------------------------------------------------- ------------------------------------------------------- ------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo1 plr-110195-05 date date this is in response to a ruling_request dated date submitted on ------------------------------------------------------ ------------------------------------------------------------ ----------- --- company association state n management company ---------------------------------------- dear ----------- behalf of company by its authorized representative in which a ruling is requested that the income of company is excludable from gross_income under sec_115 of the internal_revenue_code code in response to the unpredictable pricing and availability of commercial insurance in past years company was formed as a captive_insurance_company by association a sec_501 membership_organization association was formed as a purchasing group by a number of publicly-owned electric utilities to allow member utilities to pool their resources and to procure the risk management and insurance services previously unavailable to small and mid-sized utilities general liability excess liability fiduciary_liability directors’ officers’ public officials liability automobile physical damage professional liability garage liability and automobile liability participant in good standing of association or a successor organization which is a state or political_subdivision and whose income derives solely from the operation of a public_utility and or the exercise of any essential_governmental_function determined under membership in company is restricted to eligible organizations defined as any company currently offers its members the following types of insurance the board is authorized to hire employees appoint an executive committee and company’s board is comprised of at least nine directors six of whom must plr-110195-05 sec_115 of the code under the law of state and company’s by-laws every member is an insured and every insured is a member there are currently n members of company most of which are municipal public_utilities there are three classes of membership in company each depending upon the amount of initial contribution to company all members are required to pay annual premiums as established by the board_of directors board membership in company terminates after a member ceases to be an insured of company ceases to be a participant in good standing of association or for a number of other reasons any member may elect not to renew its insurance and withdraw from membership by giving a minimum of one year’s written notice to company upon withdrawal members are entitled to receive distributions of their premiums however the board in its sole discretion may defer delay or cancel such distributions represent members one director must be a resident of state who is not a representative of a member one must be an outside director who is a representative of a public_utility trade_association and one must be an at-large director who is not a representative of a member other such committees as it deems necessary hire outside service providers and appoint an independent management company the board has contracted with management company an unrelated corporation to perform certain management regulatory and recordkeeping services for company the board_of directors has in its sole discretion the authority to declare and pay an annual dividend to members of company in respect to the insurance policies issued to them or otherwise members have no right to them if declared only eligible organizations may receive policyholder dividends upon dissolution company’s assets are to be liquidated and distributed to qualifying members in repayment of each member’s surplus account if any after payment or provision of payment of all liabilities obligations and expenses of company in accordance with the law of state distribution of assets are to be made only to those members eligible to receive dividend distributions if assets are insufficient to pay each member the total of its surplus account the assets available for distribution will be distributed among the qualifying members on a pro_rata basis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof the facts and circumstances relating to the organization to determine whether when determining if sec_115 of the code applies the service considers all revrul_77_261 1977_2_cb_45 concludes that income from an investment revrul_90_74 1990_2_cb_34 concludes that the income of an organization plr-110195-05 the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or political_subdivision of a state the determination whether a function is an essential_governmental_function depends on the facts and circumstances of each case fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income under sec_115 of the code the revenue_ruling indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct further the accrual to a number of political subdivisions of a state as well as that state itself is not inconsistent with the statute itself formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers’ compensation or employees’ health is excludable from gross_income under sec_115 of the code if private interests do not participate in the organization or benefit more than incidentally from the organization company was established under the authority of state law to pool the insurance risks of its member public_utilities any private benefit to public employees from insuring against these various risks is incidental to the public benefit by providing such insurance coverage in a cost effective manner company is helping its members protect their financial integrity similar to the entity in revrul_90_74 and is thereby performing an essential_governmental_function in addition the members of company are all political subdivisions or sec_115 entities no part of the net_earnings of company inures to the benefit of or is distributed to a private individual or entity upon dissolution distributions are only made to members thus the income of company accrues to a state or a political_subdivision of a state based on the information submitted we conclude that the income of company is excludable from gross_income for federal_income_tax purposes under sec_115 of the code no opinion is expressed or implied on the federal tax consequences of the plr-110195-05 transaction described above under any other provision of the code copy of this letter to your authorized representative of the code provides that the ruling may not be used or cited as precedent this ruling is directed only to the taxpayer that requested it sec_6110 as provided in the power_of_attorney enclosed with this letter we are sending a sincerely _______________________ barbara e beckman assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for section sec_6110 purposes
